—Judgment, Supreme Court, New York County (Howard E. Bell, J.), rendered August 2, 1992, convicting defendant, upon his guilty plea, of attempted murder in the second degree, and sentencing him to a term of 3 Vs to 10 years, unanimously affirmed.
Defendant failed to show that defense counsel did not effectively represent him prior to his plea (People v Baldi, 54 NY2d 137). To the contrary, counsel used sound judgment in advising the defendant to plead guilty in the face of overwhelming evidence of defendant’s guilt in order to receive a reduced sentence.
Defendant’s assertion that his attorney coerced him into pleading guilty is refuted by the plea colloquy which demonstrates that defendant knowingly and intelligently acknowledged that he committed the crime charged. Accordingly, defendant’s motion to withdraw his guilty plea was properly denied (see, People v Nixon, 21 NY2d 338). Concur—Carro, J. P., Ellerin, Wallach, Ross and Rubin, JJ.